Title: To Thomas Jefferson from John Langdon, 1 October 1803
From: Langdon, John
To: Jefferson, Thomas


          
            Sr.
            Portsmouth 1st. Octob 1803
          
          I am informed that the time for which the Marshal for the Destrict of Maine was chosen will soon expire, and that the probability is, he will not be reappointed; I would therefore beg leave to name, Major Joseph C. Boyd of Portland in sd. Destrict for that office. this gentleman is perfectly correct in his Politics, and in every way well qualified for the Business.
          The Honbl. Mr. Cutts can give any further information relative to this Gentlemans Charecter that may be tho’t necessary.
          I am very respectfully Sr. Your Obliged Hbl. Servt
          
            
              John Langdon
            
          
        